Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the amendment and arguments of the applicant.  Responses to the arguments of the applicant are presented after the first rejection to which they are directed. The TDs over 9023588 and 8864894 are noted.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,3,5, 7-9 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higuchi et al JP 2006-182688.
Higuchi et al JP 2006-182688 (machine translation attached) in working Example 1 [0100-0101] teaches the synthesis of compound A shown below:

    PNG
    media_image1.png
    252
    646
    media_image1.png
    Greyscale


In working example 2, 0.04 mol of compound A was combined with 2.24 mol of methyltrimethoxysilane and 0.16 mol of partially hydrolyzed TEOS, in THF (solvent) with acetic acid (catalyst) and hydrolyzed.   Compound A was present as 1.6 mol% of the repeating units 
In working example 2, 0.04 mol of 

    PNG
    media_image2.png
    42
    573
    media_image2.png
    Greyscale
was combined with 0.06 mol compound A was combined with 2.43 mol of methyltrimethoxysilane and 0.5 mol of  TEOS, in THF (solvent) with nitric acid (catalyst) and hydrolyzed.   Compound A was present as 1.9 mol% of the repeating units and had a strong UV absorption and  NO3-  from the nitric acid is the anion of the ammonium salt [0106-0110].
In Working Example 5 0.1 mol of compound A was combined with 0.56 mol of methyltriethoxysilane, 0.42 mol gamma-glycidoxypropyltrimethoxysilane and 0.2 mol of a fluorinated silane and acetic acid and hydrolyzed. Compound A was present as 7.8 mol% of the repeating units and had a strong UV absorption and acetate from the acetic acid is the anion of the ammonium salt [0113-0115].
The benzotriazole of formula 4 is present in amounts of 0.01-3.0 mole %. [0075].   Other silanes combined with the alkoxy silane of formula 1 (which bounds formula 4) can be present in amounts of 1:0.1-1000 [0064]. Phenyltrimethoxysilane is disclosed at [0050]
It would have been obvious to one skilled in the art to modify the process of example 2, by reducing the 0.04 mole to 0.01-0.02 mole of compound A based upon the direction at [0075] with a reasonable expectation of forming a useful organosilicon resins with UV absorption.  The resulting organosilicon resin would have 0.41-0.82 mol%
It would have been obvious to one skilled in the art to modify the process of example 2, by increasing the amounts of the other silanes to be 105 to 1000 based for every 1 mole of compound A based upon the direction at [0064] with a reasonable expectation of forming a 
It is the Examiner’s position that the polymer rendered obvious by Higuchi et al JP 2006-182688 would inherently be capable of being used as a resist underlayer film forming composition for lithography as recited in instant claims), noting that the claims to the process of use including its coating are not rejected under this heading.
The applicant’s arguments fail to appreciate that antireflectance properties flow naturally from the UV absorption of the benzotriazole moiety in the repeating unit derived from compound A of Higuchi et al JP 2006-182688, which being bound to the silicon polymer backbone is prevented from bleeding out.  The claims require only the silane of formula 1 in combination with one or more of formulae 4 and 5, so the claims only require two silanes, while the evidence uses four (adding phenyltrimethoxysilane, methyltriethoxysilane and tetraethoxysilane) therefore the showing is not commensurate in scope with the coverage sought.   The examiner notes that  Higuchi et al JP 2006-182688 does not exemplify phenyltrimethoxysilane repeating units in the polymer of the cited example.  As discussed previously, the hydrolysis with acid inherently results in the formation of the ammonium salt of the benzotriazole with the anion of the acid being the counter ion (acetate ion from the acetic acid).  This is exactly the same situation as discussed in the prepub of the instant specification at [0088].  The compound A is embraced by formula I of the specification with the benzotriazole being a cyclic amine as evidenced by the structure shown above. 

The applicant argues that 

(Please correct table 2).  The examiner believes that the optical absorptivity is not actually significantly different and this is a transcription error.   The resist shape is described as advantageous (vertical) for inventive example 13 and having footing for comparative example 10 in tables 4 and 5.  Given that the examples of the instant specification have four different repeating units with two (phenyltrimethoxysilane and methyltriethoxysilane)  not being in the prior art exemplified polymer, it is not clear that these comparisons are either commensurate in the scope with the coverage sought which only require two different repeating units or represent a comparison which is equivalent to a direct comparison with the prior art. 
The applicant argues that the ranges are not suggested.  The examiner points to the benzotriazole of formula 4 is present in amounts of 0.01-3.0 mole %. [0075] and the teaching .


Claims 1,3,5, 7-10 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cagnol et al., “A general one-pot process leading to highly functionalized ordered mesoporous silica films”, Chemical communications, 2004, Issue 15, pg.1742-1743.
Cagnol et al., “A general one-pot process leading to highly functionalized ordered mesoporous silica films”, Chemical communications, 2004, Issue 15, pg.1742-1743 reports a hydrolysis/condensation reaction of prehydrolysed tetraethyl orthosilicate (TEOS) and N-(3-trimethoxysilylpropyl)pyrrole, with molar ratio of TEOS : N-(3-trimethoxysilylpropyl)pyrrole or 3-(trimethoxysilylethyl)pyridine being 0.85-1 : 0-0.15 (see the second full paragraph on the left-hand column of pg.1742; see also Fig. 1(a) including No.2 structure and “(2) N-(3-trimethoxysilylpropyl)pyrrole”). This gives the range for the mol% for the N-(3-trimethoxysilylpropyl)pyrrole to be 0-15 mol% relative to the total silanes. In the hydrolysis/condensation reaction, HCI, cetyltrimethylammonium bromide as well as water are present. The reaction solution is coated onto a silicon wafer and then heated to obtain a film (the second full paragraph on the left-hand column of pg.1742).
The mole fraction of pyridinium-C2H4 is 0.01 in one of the examples of table 1.  The mole fraction of phenyl- C2H4 is 0 to 0.02 in table 1. 
It would have been obvious to one skilled in the art to modify the example using 1 mol % (r is 0.01) of the pyridinium-C2H4 containing repeating unit in the examples of table 1 by 
The applicant’s arguments fail to appreciate that antireflectance properties flow naturally from the UV absorption of the pyridinium moiety in the repeating unit derived from compound A of Cagnol et al., “A general one-pot process leading to highly functionalized ordered mesoporous silica films”, Chemical communications, 2004, Issue 15, pg.1742-1743, which being bound to the silicon polymer backbone is prevented from bleeding out.  The claims require only the silane of formula 1 in combination with one or more of formulae 4 and 5, so the claims only require two silanes, while the evidence uses four (adding phenyltrimethoxysilane, methyltriethoxysilane and tetraethoxysilane) therefore the showing is not commensurate in scope with the coverage sought.   The examiner notes that Cagnol et al., “A general one-pot process leading to highly functionalized ordered mesoporous silica films”, Chemical communications, 2004, Issue 15, pg.1742-1743 does not teach phenyltrimethoxysilane or methyltriethoxysilane.  It is the Examiner’s position that the polymer composition rendered obvious by Cagnol et al. would inherently be capable of being used as a resist underlayer film forming composition for lithography as recited in instant claims), noting that the claims to the process of use including its coating are not rejected under this heading.
As discussed previously, the hydrolysis with acid inherently results in the formation of the ammonium salt (pyridinium) with the anion of the acid being the counter ion (chloride ion from the HCl).  This is exactly the same situation as discussed in the prepub of the instant specification at [0088].  The 3-(trimethoxysilylethyl)pyridinium chloride is embraced by formula I of the specification with the pyridinium being a cyclic amine. 


The examiner points out that the inventive examples all include four different repeating units, specifically three repeating units phenyltrimethoxysilane, methyltriethoxysilane, tetraethoxysilane which are all bounded by formula 4 and the cyclic amino containing silane of formula (1).  Comparative synthesis example 7, which uses 1.0 mol% of the cyclic amine containing silane is compared with synthesis example 13 (comparative example 10), which uses 0.5 mol% of the cyclic amine containing silane (see example 13).  These both exhibit an “A” level of solvent resistance in table 1 and have the same dry etching ratio (table 3) and have similar refractive indices (table 2).  The optical absorptivity at 193 nm values for examples 13 and 14 seem to be anomalous as they seem to repeat the 1.63 value of the refractive index and are much higher than any of the other examples including examples 6-10, which are almost identical in composition (different counter ions).  The data in the WIPO document describes the optical absorptivity as being 0.13 for examples 13 and 14 which is similar to the 0.12 of comparative example 10. (Please correct table 2).  The examiner believes that the optical absorptivity is not actually significantly different and this is a transcription error.   The resist shape is described as advantageous (vertical) for inventive example 13 and having footing for comparative example 10 in tables 4 and 5.  Given that the examples of the instant specification have four different repeating units with two (phenyltrimethoxysilane and methyltriethoxysilane)  not being in the prior art exemplified polymer, it is not clear that these comparisons are either commensurate in the scope with the coverage sought which only require two different repeating units or represent a comparison which is equivalent to a direct comparison with the prior art. 
. 

Claims 1,3,5 and 7-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konno et al WO 2006093057.
Konno et al WO 2006093057 (of record 11/17/2010, US 20100151384 used in lieu of machine translation) in Example 10 (see [0064]), Konno teaches a reaction product of 10.54 g of tetraethoxysilane (instant Formula (4), MW 208.33,  0.051 mol), 9.69 g of methyltriethoxysilane (instant Formula (4), MW 178.30, 0.054 mol) and 1.33g of 2-(triethoxysilylethyl)pyridine ( MW 227.33, 0.0058 mol) combined with maleic acid (from the anhydride) in propylene glycol monopropyl ether, which is used to form a resin with a MW of 1,800 with 5.2 mol% of the pyridine containing repeating unit where maleate (from the maleic acid) will be the anion of the ammonium salt. This was then added to PGME and filtered top form an underlayer coating composition ( WO at [0061-0062], US at [0099-0101]). The following compounds can be given as examples of the silane compound (A): acetoxyethyltrimethoxysilane, acetoxyethylmethyldimethoxysilane, acetoxyethyldimethylmethoxysilane, acetoxyethyltriethoxysilane, acetoxyethylmethyldiethoxysilane, acetoxyethyldimethylethoxysilane, acetoxymethyltrimethoxysilane, acetoxymethylmethyldimethoxysilane, acetoxymethyldimethylmethoxysilane, acetoxymethyltriethoxysilane, acetoxymethylmethyldiethoxysilane, acetoxymethyldimethylethoxysilane, acetoxypropyltrimethoxysilane, N-(3-triethoxysilylpropyl)-4,5-dihydroimidazole, 2-(triethoxysilylethyl)-5-(chloroacetoxy)bicycloheptane, N-(3-triethoxysilylpropyl)gluconamide, N-(3-triethoxysilylpropyl)-4-hydroxybutylamide,  N-2-(trimethoxysilylethyl)pyridine, 2-(triethoxysilylethyl)pyridine, N-(3-trimethoxysilylpropyl)pyrrole, N-(3-triethoxysilylpropyl)pyrrole, tris(3-trimethoxysilylpropyl)isocyanurate, tris(3-triethoxysilylpropyl)isocyanurate, urea propyltriethoxysilane, urea propyltriethoxysilane, O-(vinyloxyethyl)-N-(triethoxysilylpropyl)urethane, vinyldiphenylethoxysilane, vinyltrimethoxysilane, and vinyltriethoxysilane (WO at [0019-0021],  US at  [0036-0038]).  Among these compounds, in order to increase adhesion to a resist film and to ensure storage stability, trialkoxysilanes having a cyano group such as cyanoethyltriethoxysilane, trialkoxysilanes having a vinyl group such as vinyltriethoxysilane, trialkoxysilanes having a phenyl group such as phenyltriethoxysilane, trialkoxysilane having an isocyanate group such as 3-isocyanatepropyltriethoxysilane, trialkoxysilanes having a thioisocyanate group such as 3-thioisocyanatepropyltriethoxysilane, trialkoxysilanes having a carbamate group such as triethoxysilylpropylmethylcarbamate, triethoxysilylpropylethylcarbamate and triethoxysilylpropyl-t-butylcarbamate, and alkoxysilanes having an amide group such as N-(3-triethoxysilylpropyl)-4-hydroxycarbamate are preferable (wo at [0020], US at [0039]).  From the viewpoint of increasing the reflection preventing function to absorb catoptric light from the ground, trialkoxysilanes having a phenyl group such as phenyltriethoxysilane, 3-phenoxypropyltrimethoxysilane, phenethyltriethoxysilane, benzoylpropyltriethoxysilane, benzyltriethoxysilane, bis(triethoxysilylethyl)benzene, and methoxyphenyltriethoxysilane, and trialkoxysilanes having a pyridine ring such as 2-(triethoxysilylethyl)pyridine are preferable (w0 at [0021], US at [0040]).  The silanes A to C can 
In examples 16-19 mixture of the hydrolyzed resins were used to form coating solutions (WO at [0068-0070], US at [0107-0110]).  In the evaluation of the underlayers, a silicon substrate was first coated with an organic antireflection film (NFC B007), the underlayer was coated, baked at 200 degrees C for 1 minute, further baked at 300 degrees C until the layer had a thickness of 110 nm, a resist was coated, dried, exposed with 193nm ArF radiation, post baked and developed to form a resist pattern (WO at [0084-0086], US at [0134-0135]).
It would have been obvious to one skilled in the art to modify example 10 by replacing 5.1 to 4.95 mol% of the 2-(triethoxysilylethyl)pyridine with an equivalent mol% amount of 
cyanoethyltriethoxysilane,  vinyltriethoxysilane, trialkoxysilanes, phenyltriethoxysilane,  3-isocyanatepropyltriethoxysilane, 3-thioisocyanatepropyltriethoxysilane,  triethoxysilylpropylmethylcarbamate, triethoxysilylpropylethylcarbamate or triethoxysilylpropyl-t-butylcarbamate to increase the adhesion of the to the resist film as discussed at (wo at [0020], US at [0039]) and the direction to the use of one or combination of two or more of silanes taught at (WO at [0009,0014,0027-0030], US at [0050-0053,0016,0028])
Alternatively, it would have been obvious to one skilled in the art to modify example 10 by replacing 5.1 to 4.95 mol% of the 2-(triethoxysilylethyl)pyridine with an equivalent mol% amount of phenyltriethoxysilane, 3-phenoxypropyltrimethoxysilane, phenethyltriethoxysilane, benzoylpropyltriethoxysilane, benzyltriethoxysilane, bis(triethoxysilylethyl)benzene or methoxyphenyltriethoxysilane based upon their equivalence in reducing reflection at (WO at 
Alternatively, it would have been obvious to one skilled in the art to modify example 10 by reducing the 5.1 mol% of the 2-(triethoxysilylethyl)pyridine  to 1 mol% based upon the direction at (WO at [    ], US at  [0050-0054]) . It is the Examiner’s position that the lower end of this range (1 mol%) and the higher end of instant range 0.01 to 0.95 mol% are close enough that the prior art’s range would still render instant range of claim 1 (as well as instant molar ratio of claim 14) prima facie obvious. Where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would exist which may also be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner. 227 USPQ 773 (Fed. Cir. 1985). 
Further, it would have been obvious to one skilled in the art to coat the resulting underlayer composition upon the silicon substrates previously coated with an organic AR coating, overcoat them with a resist, and process the composite as discussed in the examples at (WO at [0084-0086 ], US at [0134-0135]).
With respect to the rejection reducing the percentage to 1%, there is data in the specification, but all the closest inventive examples (examples 1-5 and 19, prepub at [0154-0158,0172]) include phenyltrimethoxysilane, methyltriethoxysilane and tetraethoxysilane as does comparative example 5 (see prepub at [0178]). The claims require only the silane of formula 1 in combination with one or more of formulae 4 and 5, so the claims only require two silanes, while the evidence uses four, therefore the showing is not commensurate in scope with the coverage sought.  



The examiner points out that the inventive examples all include four different repeating units, specifically three repeating units phenyltrimethoxysilane, methyltriethoxysilane, tetraethoxysilane which are all bounded by formula 4 and the cyclic amino containing silane of formula (1).  Comparative synthesis example 7, which uses 1.0 mol% of the cyclic amine containing silane is compared with synthesis example 13 (comparative example 10), which uses 0.5 mol% of the cyclic amine containing silane (see example 13).  These both exhibit an “A” level of solvent resistance in table 1 and have the same dry etching ratio (table 3) and have similar refractive indices (table 2).  The optical absorptivity at 193 nm values for examples 13 and 14 seem to be anomalous as they seem to repeat the 1.63 value of the refractive index and are much higher than any of the other examples including examples 6-10, which are almost identical in composition (different counter ions).  The data in the WIPO document describes the optical absorptivity as being 0.13 for examples 13 and 14 which is similar to the 0.12 of comparative example 10. (Please correct table 2).  The examiner believes that the optical absorptivity is not actually significantly different and this is a transcription error.   The resist shape is described as advantageous (vertical) for inventive example 13 and having footing for comparative example 10 in tables 4 and 5.  Given that the examples of the instant specification 
The applicant argues that the ranges are not suggested.  The examiner points to the total proportion of silane A is 1-99 mol%.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark F Huff can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 8, 2020